`

In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-07-00544-CR
____________

KEVIN KEITH BERRYMAN, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 232nd District Court
Harris County, Texas
Trial Court Cause No. 1116812



MEMORANDUM  OPINION
	We lack jurisdiction to hear this appeal.  The trial court sentenced appellant,
Kevin Keith Berryman, and signed a final judgment in this case on May 16, 2007.
Appellant did not file a motion for new trial, and therefore the deadline for filing a
notice of appeal was June 15, 2007, 30 days after sentencing.  See Tex. R. App. P.
26.2(a)(1).  
        Appellant filed a notice of appeal on June 22, 2007, seven days after the
deadline.  Notice of appeal was deposited in the mail on June 20, 2007, according to
the postmark on the copy of the envelope included in the clerk's record.  Because the
notice of appeal was mailed after the filing deadline, it did not comply with Rule 9.2
of the Texas Rules of Appellate Procedure, the "mailbox rule."  See Tex. R. App. P.
9.2(b).  Although the notice of appeal was filed within the 15-day time period for
filing a motion for extension of time to file notice of appeal, no such motion for
extension of time was filed.  See Tex. R. App. P. 26.3.
	An untimely notice of appeal fails to vest the appellate court with jurisdiction
to hear the case.  Slaton v. State, 981 S.W.2d 208, 209-10 (Tex. Crim. App. 1998);
Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996); Douglas v. State, 987
S.W.2d 605, 605-06 (Tex. App.--Houston [1st Dist.] 1999, no pet.).
	Accordingly, we dismiss the appeal for lack of jurisdiction.
	We dismiss as moot any pending motions.
	It is so ORDERED.
PER CURIAM
Panel consists of Justices Taft, Jennings, and Alcala.
Do not publish.   Tex. R. App. P. 47.2(b).